Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bernard Bright appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying his request for a refund of the filing fee. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bright v. S.C. Dep’t of Corr., No. 3:07-cv-00214-JFA (D.S.C. Apr. 20, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.